WH har]
Copies MailedAaxed LY
Chambers of Vincent L. Briccetti

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RAYMOND L. JACKSON,

 

 

Plaintiff,
: ORDER AUTHORIZING THE
- against - : DEPOSITION OF
: INCARCERATED PLAINTIFF
C.O,. R. CARTER,
Defendant.

 

x

IT IS HEREBY ORDERED, pursuant to Federal Rule of Civil Procedure 30(a)(2)(B),thatan
Assistant Attorney General may take the deposition of inmate Plaintiff Raymond L. Jackson, DIN# 15-
A-3740, before a notary public or some other officer authorized to administer oaths by the laws of the
United States or of the State of New York, at a Correctional Facility maintained by the New York
State Department of Corrections and Community Supervision, or virtually via a remote deposition atthe
same, upon notice to Plaintiff and the Superintendent of the Correctional] Facility.

Dated: White Plains, New York
April 28, 2021

SO ORDERED.

Vill

VINCENT L. BRICCETTI
United States District Judge

 
